                                             Case 5:20-cv-01901-BLF Document 12 Filed 09/30/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SALVADOR ROLAND CHAVEZ SOL,
                                  11                                                      Case No. 20-01901 BLF (PR)
                                                        Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                  v.
 United States District Court




                                  13
                                         SAN FRANCISCO COUNTY JAIL
                                  14
                                         FACILITY,
                                  15                   Defendant.
                                  16

                                  17

                                  18           Plaintiff, a detainee at the San Francisco County Jail, filed the instant pro se civil
                                  19   rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. The matter was originally
                                  20   assigned to the Honorable Magistrate Judge Robert M. Illman, and Plaintiff consented to
                                  21   magistrate judge jurisdiction. Dkt. No. 4. On April 17, 2020, Judge Illman dismissed the
                                  22   complaint with leave to amend as it was difficult to discern much of the complaint. Dkt.
                                  23   No. 6 at 2. Plaintiff filed an amended complaint. Dkt. No. 7. Upon the order of Judge
                                  24   Illman, the matter was directed to be reassigned to a district judge pursuant to Williams v.
                                  25   King, 875 F.3d 500 (9th Cir. 2017). Dkt. No. 9. The matter was reassigned to this Court
                                  26   on July 10, 2020. Dkt. No. 10.
                                  27   ///
                                  28
                                            Case 5:20-cv-01901-BLF Document 12 Filed 09/30/20 Page 2 of 3




                                   1                                          DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          Judge Illman dismissed the original complaint because it was partially illegible and
                                  16   difficult to understand. Dkt. No. 6 at 2. Plaintiff was advised that he must provide more
                                  17   information and a clearer description of his claims, identify the specific defendants by
                                  18   name, and describe how they violated his constitutional rights. Id. Plaintiff was also
                                  19   advised to write legibly so that the court can understand his allegations. Id.
                                  20          Plaintiff’s amended complaint does not correct the deficiencies from his original
                                  21   complaint. Plaintiff makes no specific allegations regarding the violation of his federal or
                                  22   constitutional rights nor does he identify any specific defendants by name. Plaintiff
                                  23   alludes to being cursed, fighting wars, and being unable to enjoy life. Dkt. No. 7 at 1-2.
                                  24   He alludes to not receiving the “right dose of meds” and that he has been subjected to more
                                  25   than one exorcism. Id. at 2. Plaintiff also claims that his ex-wife set him up along with an
                                  26   undercover officer. Id. at 3. Furthermore, he claims that someone is going to kill him and
                                  27   that his life is in danger every day. Id. None of these general and vague allegations are
                                  28                                                 2
                                           Case 5:20-cv-01901-BLF Document 12 Filed 09/30/20 Page 3 of 3




                                   1   sufficient to state a cognizable claim under § 1983.
                                   2             Accordingly, the amended complaint is DISMISSED without leave to amend
                                   3   because Plaintiff was already afforded one opportunity to amend and the Court finds no
                                   4   good cause to grant him another opportunity where the deficiencies from the original
                                   5   complaint remain the same. Wagh v. Metris Direct, Inc., 363 F.3d 821, 830 (9th Cir. 2003)
                                   6   (district court’s discretion to deny leave to amend particularly broad where plaintiff has
                                   7   previously filed an amended complaint); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir.
                                   8   1992).
                                   9

                                  10                                                  CONCLUSION
                                  11            For the foregoing reasons, the amended complaint is DISMISSED for failure to
                                  12   state a claim for which relief can be granted.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.
                                  14   Dated: _September 30, 2020____                         ________________________
                                                                                              BETH LABSON FREEMAN
                                  15
                                                                                              United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\BLF\CR.20\01901Chavez-Sol_dism(ftsac)

                                  26

                                  27

                                  28                                                      3
